Citation Nr: 0433054	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-12 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Columbia, South Carolina, which denied entitlement to service 
connection for PTSD and hepatitis C.  The Board notes that 
the veteran did not appeal a denial of entitlement to service 
connection for polyps that was also adjudicated in this 
rating decision.

In June 2004 the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the VA Central Office 
in Washington, DC.  A transcript of this hearing is of 
record.

In November 2004 the Board granted the veteran's motion to 
advance this case on the docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  In so doing, he has cited a number of stressors 
related to his Vietnam service.  His service personnel 
records show that he served in Vietnam from roughly May 19, 
1968 to June 12, 1969.  While in Vietnam, he served as a 
field wireman between May 24, 1968 and February 28, 1969 and 
as a security guard between February 28, 1969 and June 15, 
1969.  Both these MOS's were with HHC 593d Gen Spt Gp, 
Vietnam.  

Among the stressors claimed by the veteran was an incident 
prior to basic training, in which he saw an unknown private 
who had fallen off the back of a truck and was killed at Fort 
Jackson, South Carolina in November 1967.  The unknown 
individual killed in this accident was said to have come from 
Company [redacted], Battalion[redacted].  The Board notes the veteran 
entered service on November 8, 1968, and began basic training 
on November 20, 1968.  Regarding Vietnam related stressors, 
the veteran claimed that "every day" in Vietnam was 
stressful and that upon arrival in Vietnam, he saw dead and 
mutilated bodies.  He and his representative alleged both in 
his written statements and his hearing testimony that he was 
a guard stationed in An Khe, which was an area exposed to a 
good deal of enemy action, including sniper fire, rocket fire 
and mortar attacks.  In support of his contentions, the 
veteran attached an Internet article printout about the 
Purple Heart, which shows a number of injuries to soldiers 
due to attacks in An Khe (and LZ English, said to be a part 
of An Khe) in March 1969.  Regarding his guard duty position, 
the veteran alleged that he was shot at while doing this job 
and also had dealings with individuals who were found out to 
be Vietcong and were caught and detained by him.  

The Board notes that the RO in its November 2003 supplemental 
statement of the case indicated that the information provided 
by the veteran was insufficient for the purpose of providing 
stressors.  However a review of the available evidence shows 
that he gave the the approximate date, location and other 
details of the November 1967 accident that he claimed to have 
witnessed.  Regarding the stressors he alleged exposure to 
while serving in guard duty, he was vague as far as a 
timeframe, but at the same time insinuated that the stressors 
occurred on a regular basis.  The service personnel records 
reflect that his guard detail began at the end of February 
1969 and the Internet articles suggest that the area An Khe 
he claimed to be stationed at as a guard, underwent many 
attacks in March 1969.  Even without more specific evidence, 
it appears that this evidence should have been sufficient to 
allow for the U.S. Armed Services Center for Unit Records 
Research to attempt to verify the incidents of the November 
1967 accident in which a private was killed in a fall from a 
truck at Fort Jackson, and the claimed stressors on or around 
March 1969 when the veteran was serving as a guard with the 
HHC 593d Gen Spt Gp, allegedly in An Khe.  

Regarding the claim for entitlement to service connection for 
hepatitis C, the veteran alleges particularly that he 
acquired hepatitis C as a result of certain high risk 
behaviors he participated in during service.  The claimed 
high risk behaviors included high risk sexual activities and 
the sharing of razor blades for shaving during service.  The 
Board notes that despite the veteran's alleging these 
behaviors in a September 2002 medical release, as well as his 
April 2003 substantive appeal and hearing testimony, the RO 
denied this claim on the basis that the veteran failed to 
respond to its July 2002 letter requesting such information 
on risk factors.  

The Board notes that the veteran's service medical records 
are positive for treatment for two different sexually 
transmitted diseases.  There are records of gonococceal 
urethritis treated in June 1968. He also is shown to have 
been treated for venereal warts in October 1968.  These 
records appear to support the veteran's claims of high risk 
behavior.  However, the record reflects that in a September 
2001 private record for evaluation of hepatitis C, the 
veteran gave a history of having experimented with 
intravenous drug use in the 1970's.  In view of this, the 
Board finds that a VA examination should be administered to 
ascertain the etiology of the hepatitis C.  

Accordingly, in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC should send the veteran 
and his representative a notice letter 
that specifically tells the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of this 
notification must be incorporated into 
the claims file. 

2.  The VBA AMC should send a copy of the 
veteran's DD214 and of his unit 
assignments to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150, to obtain 
verification of the claimed stressors.  
Specifically, the USASCRUR should be 
requested to research appropriate records 
such as daily journals, unit histories 
and/or operational reports to verify the 
veteran's claimed stressors of: (a) the 
accidental death of a private in [redacted] 
Company, [redacted] Battalion, Ft. Jackson, South 
Carolina between November 8, 1967, and 
November 20, 1967; and (b) exposure to 
sniper fire and rocket and mortar attacks 
of his unit, HHC 593d General Support 
Group, in An Khe in March 1969.

3.  Thereafter, only if any alleged 
stressors have been verified, the VBA AMC 
should afford the veteran a VA special 
psychiatric examination.  The claims file 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD.  The examiner should 
provide an opinion on the following: 

a.  Does the veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
should identify the stressor(s) 
supporting the diagnosis of PTSD.  In 
identifying any claimed stressor(s) the 
examiner should review the entire record.  
After consideration of these stressors, 
the examiner should explain whether they 
satisfy the criteria to support a 
diagnosis of PTSD.

The report of the examination should 
include a complete rationale for all 
opinions.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2004).

4.  The veteran should be afforded a VA 
liver disorders examination to review and 
to obtain an opinion as to the nature, 
extent of severity, and etiology of any 
current hepatitis C disability, which may 
be present.

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed.  In 
particular the examiner must address the 
service medical records showing treatment 
for sexually transmitted disease.  The 
examiner must also review and address the 
post service records.  Any further 
indicated special tests should be 
undertaken.

The examiner should review the veteran's 
complete medical history, and upon doing 
so answer the following questions:

(a) Does the veteran currently have 
hepatitis C?  If not, what, if any, is 
the current nature of his liver 
disability?

(b) Is it at least as likely as not that 
hepatitis C, if present, is etiologically 
related to any incident in service or 
otherwise had its onset in service?  The 
examiner should also address the post 
service medical records suggesting that 
the veteran engaged in IV drug use after 
service in the 1970's in answering this 
question. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. The examination report must be 
legible.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2004).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures. The Board errs as a matter of 
law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




